705 S.E.2d 363 (2010)
STATE
v.
Kenneth Bernard DAVIS.
No. 155P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Kenneth Davis, Polkton, for Davis, Kenneth Bernard.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
Peter S. Gilchrist, III, District Attorney, for State.
The following order has been entered on the motion filed on the 6th of April 2010 by Defendant for Appropriate Relief and/or and any other available relief pursuant to the all writs act:
"Motion Dismissed by order of the Court in conference this the 15th of December 2010."